                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

Civil Action No. 20-cv-1173-WJM-NYW

JASON WOODFORK,

       Plaintiff,

v.

JEFFERSON COUNTY FAIRGROUNDS,

       Defendant.


                    ORDER DENYING MOTION FOR RECONSIDERATION


       This matter is before the Court on Plaintiff Jason Woodfork’s Motion to Mistake in

Judgement [sic] (“Motion”) (ECF No. 42), which the Court construes as a motion for

reconsideration of the Court’s June 4, 2021 Order Adopting in Part and Rejecting in Part

December 8, 2020 Recommendation of United States Magistrate Judge (“Order”) (ECF

No. 39). 1 For the following reasons, the Motion is denied.

                        I. BACKGROUND AND PROCEDURAL HISTORY

       This action arises out of the alleged discriminatory treatment of Woodfork by his

former employer, Defendant Jefferson County Fairgrounds (the “County”). (ECF No.

20.) Woodfork initiated this action on April 27, 2020, and filed his Second Amended

Complaint on August 24, 2020, which is the operative complaint. (ECF Nos. 1 & 20.)

He brought a total of seven claims, pursuant to the Colorado Anti-Discrimination Act,

Colo. Rev. Stat. §§ 24-34-401 et seq. (“CADA”), Title VII of the Civil Rights Act of 1964,


1
 Specifically, Woodfork “seeks to clarify, correct, and reverse” the Court’s dismissal of his Title
VII claims. (ECF No. 42 at 1.)
42 U.S.C. §§ 2000e et seq. (“Title VII”), and the Fair Labor Standards Act, 29 U.S.C.

§§ 201 et seq. (“FLSA”). 2 (ECF No. 20.)

       The County filed its Motion to Dismiss on September 8, 2020. (ECF No. 22.) On

December 8, 2020, United States Magistrate Judge Nina Y. Wang issued her

Recommendation that the Motion be granted in part and that Claims 1, 2, 3, 4, 5, and 6

be dismissed. (ECF No. 33.)

       On June 4, 2021, the Court issued its Order adopting the Recommendation in

part and granting in part the County’s Motion to Dismiss. (ECF No. 39.) The Court

dismissed Woodfork’s Title VII claims (Claims 1, 3, and 5) with prejudice for failure to

state a claim and dismissed his CADA claims (Claims 2, 4, and 6) without prejudice for

failure to exhaust administrative remedies. (Id. at 16.) The Court denied the County’s

Motion to Dismiss with respect to Woodfork’s FLSA claim (Claim 7). (Id.)

       Woodfork filed his Motion on June 17, 2021, seeking reconsideration of the

Court’s dismissal of his Title VII claims (Claims 1, 3, and 5). (ECF No. 42.) The County

responded on June 24, 2021. (ECF No. 44.)

                                       II. LEGAL STANDARD

       District courts have broad discretion to reconsider interlocutory rulings before the

entry of judgment. Rimbert v. Eli Lilly & Co., 647 F.3d 1247, 1251 (10th Cir. 2011).

Grounds for such reconsideration include: “(1) an intervening change in the controlling

law, (2) new evidence previously unavailable, and (3) the need to correct clear error or

prevent manifest injustice.” Servants of the Paraclete v. Does, 204 F.3d 1005, 1012

(10th Cir. 2000).


2
 Although Woodfork does not specifically refer to a statutory basis for his seventh claim, the
Court construes this claim as arising under the FLSA, as it is a claim for unpaid overtime wages.

                                               2
        “Notwithstanding the district court’s broad discretion to alter its interlocutory

orders, the motion to reconsider ‘is not at the disposal of parties who want to rehash old

arguments.’” Nat’l Bus. Brokers, Ltd. v. Jim Williamson Prods., Inc., 115 F. Supp. 2d

1250, 1256 (D. Colo. 2000) (quoting Young v. Murphy, 161 F.R.D. 61, 62 (N.D. Ill.

1995)). “Rather, as a practical matter, to succeed in a motion to reconsider, a party

must set forth facts or law of a strongly convincing nature to induce the court to reverse

its prior decision.” Id. Even under this lower standard, “[a] motion to reconsider should

be denied unless it clearly demonstrates manifest error of law or fact or presents newly

discovered evidence.” Id.

                                           III. ANALYSIS

        Woodfork appears to argue that the Court improperly dismissed his Title VII

claims by relying on inaccurate facts. (ECF No. 42 at 3–6.) For example, he clarifies

that he held a supervisory role over camp hosts, that one colleague who reprimanded

him was not a “supervisor,” and that his job duties resulted in overtime hours which

were difficult to accurately track. (Id. at 3–6.) He further elaborates on the significance

of being made to wear a different colored shirt from others in his supervisory position.

(Id. at 4.)

        These minor factual additions and corrections have no impact on the Court’s

ruling. The Court relied on the well-pled allegations in Woodfork’s Complaint in

determining that Woodfork failed to state a claim for violations of Title VII, and Woodfork

fails to set forth how the consideration of this additional background alters the analysis.

Moreover, the Court already addressed the allegations about inconvenient scheduling,

the change in his supervisory duties, and the shirt assignment. (ECF No. 39 at 8–12.)



                                               3
       A motion for reconsideration is not the proper vehicle to raise arguments that a

party had the opportunity to raise in earlier briefing. See Cheavens v. Pub. Serv. Corp.

of Colorado, 2016 WL 8469747, at *3 (D. Colo. Oct. 4, 2016) (“Motions under Rule

59(e) are not appropriate to . . . advance arguments that could have been raised in prior

briefing.” (internal quotation marks omitted)). Woodfork has failed to demonstrate an

intervening change in the controlling law, the availability of new evidence, or the need to

correct clear error or prevent manifest injustice. Instead, Woodfork merely elaborates

on facts already raised in his Complaint and considered by the Court in its Order. 3 (See

generally ECF No. 42.)

       As Woodfork has not demonstrated that the Court’s Order was clearly erroneous,

he has failed to meet his burden under Rule 59(e). See Servants of the Paraclete, 204

F.3d at 1012. Accordingly, Woodfork’s Title VII claims remain untenable, and the

Motion must be denied.

                                          IV. CONCLUSION

       For the reasons set forth above, Woodfork’s Motion (ECF No. 42) is DENIED.


       Dated this 29th day of June, 2021.

                                                    BY THE COURT:



                                                    ______________________
                                                    William J. Martinez
                                                    United States District Judge




3
  Further, to the extent that Woodfork focuses on his inability to track overtime hours worked
and consequent lack of compensation, the Court notes that its Order allows his unpaid wage
claim to proceed. (ECF No. 39 at 15.)

                                                4
